Citation Nr: 0213637	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  96-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for improved death pension benefits, based on 
income.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1945.  He died in April 1994.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the cause of the veteran's death.  She 
responded with a January 1995 Notice of Disagreement, and was 
afforded a March 1996 Statement of the Case.  She then filed 
an April 1996 VA Form 9, perfecting her appeal of this issue.  
A personal hearing was not requested.  

Also, the appellant was denied, within a September 1995 
rating decision, entitlement to improved death pension 
benefits.  She responded with a January 1996 Notice of 
Disagreement regarding this decision, a Statement of the Case 
was sent to her in April 1996.  She then filed a May 1996 VA 
Form 9, perfecting her appeal of this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At the time of his death, the veteran was service-
connected for disfiguring scars of the face and neck, with 
retained foreign bodies; scars of the right and left thigh 
and lumbar spine, secondary to shell fragment wounds; 
residuals of a right thigh Muscle Group XIV shell fragment 
wound, with retained foreign bodies; and for a lumbosacral 
sprain.  

3.  The veteran's death was due to or the result of 
metastatic colon cancer.  

4.  Metastatic colon cancer was not incurred in or aggravated 
by active military service.  

5.  A medical nexus has not been established between the 
veteran's service-connected disabilities and his subsequent 
development of carcinoma.  

6.  For the period from June 17, 1994, to June 16, 1995, the 
appellant's total countable income did not exceed the maximum 
allowable.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

2.  The appellant met the income criteria for improved death 
pension benefits effective during the term from June 17, 
1994, to June 16, 1995.  38 U.S.C.A. §§ 1503, 1541, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.23, 3.31, 3.271, 
3.272, 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  In 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Pertinent regulations 
implementing the Act were announced at 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March and April 
1996 Statements of the Case, a June 2002 Supplemental 
Statement of the Case, and a June 2002 letter notifying the 
appellant of the provisions of the VCAA, she and her 
representative have been advised of the laws and regulations 
governing the claims on appeal, as well as notified of the 
evidence that she must supply and the evidence that the VA 
would attempt to obtain.  She was also informed in June 2002, 
that ultimately it was her responsibility to make sure that 
VA received any pertinent records.  

The appellant has reported that the veteran received private 
medical treatment from several private doctors, as well as 
Amsterdam Memorial Hospital, prior to his death.  These 
records have been obtained by the RO.  VA medical treatment 
records have also been obtained and associated with the 
claims folder.  

In an August 2002 statement to the VA, the appellant 
indicated that she had no additional evidence to submit in 
support of her claims.  

Her cause of death claim has also been afforded review by a 
VA doctor, and a comprehensive VA medical opinion has been 
rendered.  Hence, adjudication of the above-referenced issues 
is appropriate at this time, and the claims are ready to be 
considered on the merits.  

Under the circumstances of this case remanding this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  VA has satisfied its duties 
to notify and assist the appellant, and, as such, further 
development requiring expenditure of scarce VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service connection - Cause of the veteran's death

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection may be 
granted for the cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially and 
materially to cause death.  38 U.S.C.A. § 1310.  The death of 
a veteran will be service connected when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved must be 
determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service incurrence will be presumed for certain chronic 
conditions, such as malignant tumors, when such disabilities 
are manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran died in April 1994.  The immediate cause of death 
was metastatic colon cancer, with no other contributing 
disabilities noted.  At the time of his death, he was service 
connected for disfiguring scars of the face and neck, with 
retained foreign bodies; scars of the right and left thigh, 
and lumbar spine, secondary to shell fragment wounds; 
residuals of a shell fragment wound to the right thigh, with 
retained foreign bodies, involving Muscle Group XIV; and for 
a lumbosacral sprain.

As an initial matter, the veteran's service medical records 
are negative for any diagnosis of or treatment for any form 
of cancer.  Likewise, no competent evidence has been 
presented indicating the veteran was first diagnosed with 
cancer within a year following his August 1945 separation 
from active duty.  Rather, colon cancer was initially 
diagnosed in 1986, more than 40 years after service.  
Notably, however, it is not contended that the veteran's 
cancer began during service, or within the one-year 
presumptive period following service, rather the appellant's 
contention is that his terminal cancer was related to his 
service-connected shell fragment wound residuals.  

In support of her claim, the appellant submitted a July 1994 
statement from Dr. G.E.K., M.D.  Dr. K. stated that as a 
result of his shell fragment wounds to the lower extremities, 
the veteran suffered chronic calf swelling and post-phlebitic 
syndrome.  Dr. K. further stated that "with reasonable 
medical certainty, this injury contributed to his 
thrombophlebitis and pulmonary embolus treated in January 
1992, his phlebitis treated in March 1990, and may very well 
explain his sudden death, i.e., pulmonary embolism secondary 
to phlebitis."  1993 medical treatment records from 
Amsterdam Memorial Hospital, authored by M. Castro, M.D., 
confirm that the veteran was diagnosed and treated in January 
1992 for a pulmonary embolism, characterized as secondary to 
deep vein thrombosis in the right femoral artery, which was 
in turn secondary to his prior right leg injury.  The same 
medical treatment record indicates that the veteran was first 
diagnosed with cancer in 1986, and the primary site was 
thought to be the lung.  

Adenocarcinoma of the lung was, in fact, diagnosed in 1990 
and again in 1992; however, no connection was suggested 
between the veteran's pulmonary embolism and/or phlebitis, 
and a subsequent diagnosis of lung cancer.  The veteran 
underwent a right upper lobectomy in 1991, but failed to 
respond to chemotherapy when lung cancer was discovered a 
second time in 1992.  

Terminal treatment records reveal that the veteran was 
brought into a private hospital in April 1994, in a state of 
respiratory distress.  His prior history of respiratory 
adenocarcinoma was noted, and he was determined to be at the 
end stages of this disease.  Palliative measures were taken, 
and the veteran passed away the next day.  Terminal treatment 
records do not contain any indication that a service 
connected disorder contributed in any way to the veteran's 
death.  

In order to determine if a service-connected disability 
contributed in any way toward the cause of the veteran's 
death, the RO sent the claims folder to a VA medical doctor 
for review in May 1999.  After reviewing the veteran's 
medical history, the doctor concluded that no "concrete 
evidence" was of record establishing a pulmonary embolism 
immediately prior to the veteran's death.  Even assuming such 
a diagnosis was warranted, however, the VA doctor could find 
no evidence that this had "a significant effect on [the 
veteran's] expected death."  The veteran was noted to have 
experienced a "progressive deterioration of overall health 
and respiratory function" prior to his death, and he had 
failed to respond to chemotherapy when lung cancer was 
diagnosed a second time in 1992, thus necessitating his 
placement in hospice care.  

In evaluating medical opinion evidence, the U.S. Court of 
Appeals for Veterans Claims ("Court") has held that the 
probative value of such evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  While the Board may not ignore the opinion of a 
treating physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

According to the statement by Dr. G.E.K., a pulmonary 
embolism secondary to phlebitis "may very well explain" the 
veteran's sudden death.  However, the mere possibility of an 
event is insufficient, and is just the sort of "pure 
speculation or remote possibility" which is forbidden by the 
applicable regulations to serve as a basis for entitlement to 
service connection.  38 C.F.R. § 3.102 (2001); see Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  The Court has 
previously noted that "may" also implies "may not," and is 
therefore speculative.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  This is not to say that a physician's statement must 
be expressed in terms of certainty in order for it to have 
any probative merit.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).  Nevertheless, the sole statement that a 
pulmonary embolism "may" have contributed toward the cause 
of the veteran's death, especially without any citation to 
sound medical principles, does not rise above speculation.  
Moreover, the Board finds that the private doctor's opinion 
is noteworthy for failing to consider or discuss any role 
played by the veteran's carcinoma of the colon and lungs.  In 
light of these facts, the Board places greater weight on the 
opinion of the VA doctor, who reviewed all of the evidence of 
record, and found no evidence establishing a nexus between 
the veteran's service-connected disabilities and his cause of 
death.  

The appellant has herself suggested that the cause of the 
veteran's death was the result of his service-connected 
disabilities.  However, the appellant is not shown to be 
trained in the field of medicine, and therefore her 
assertions are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran neither incurred any form 
of carcinoma during service, or developed it as a result of 
any service-connected disability.  Therefore, entitlement to 
service connection for the cause of the veteran's death's 
must be denied.  

III. Entitlement to improved death pension benefits

The appellant, the widow of a veteran with wartime service, 
seeks improved death pension benefits.  Surviving spouse of 
veterans with wartime service may receive pension benefits in 
an amount prescribed by applicable law; however, such 
payments will be reduced by the amount of the spouse's annual 
countable income.  38 U.S.C.A. §§ 1521(j), 1541 (West 1991).  
As an initial matter, Board acknowledges that the appellant 
is the surviving spouse of a veteran with eligible wartime 
service, as verified by military records.  Thus, the question 
in the present case becomes whether the appellant's annual 
income exceeds the threshold for the payment of improved 
death pension benefits.  

To be entitled to death pension benefits, the surviving 
spouse must have an annual income that does not exceed the 
applicable maximum annual pension rate specified in 
38 U.S.C.A. § 1541.  Income includes compensation paid by the 
Social Security Administration.  38 C.F.R. § 3.271.  In 
computing annual income, unreimbursed medical expenses will 
be excluded when certain regulatory provisions are met.  
38 C.F.R. § 3.272.  These regulatory provisions state:

Unreimbursed medical expenses will be excluded when 
all of the following requirements are met: 

(i) They were or will be paid by a surviving 
spouse for medical expenses of the spouse, 
children, parents and other relatives for whom 
there is a moral or legal obligation of 
support; 

(ii) They were or will be incurred on behalf of 
a person who is a member or a constructive 
member of the spouse's household; and 

(iii) They were or will be in excess of five 
percent of the applicable maximum annual 
pension rate or rates for the spouse (including 
increased pension for family members but 
excluding increased pension because of need for 
aid and attendance or being housebound) as in 
effect during the 12-month annualization period 
in which the medical expenses were paid.

38 C.F.R. § 3.272(g)(2).  

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which were paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.

As of February 28, 2002, the last sentence as set forth above 
was eliminated from the regulation.  Where, as here, the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant applies, absent congressional or Secretarial intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The amended version is more favorable to the 
appellant.  

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  Effective December 1, 
1993, the maximum annual rate of improved death pension for a 
surviving spouse with no children was $5,239; this was 
increased to $5,386, effective December 1, 1994.  38 U.S.C.A. 
§§ 1503, 1541; 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part I, Appendix B.  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273 (2001).  

The appellant's claim for improved death pension benefits was 
received on June 17, 1994, more than 45 days after the 
veteran's date of death, April 6, 1994.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension based on an original claim will be the date of 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 U.S.C.A. §  5110(a) (West 1991); 
38 C.F.R. § 3.400.  Because the appellant's claim was 
received more than 45 days after the date of the veteran's 
death, she became eligible to receive improved death pension 
benefits effective from June 17, 1994.  

For the period from June 17, 1994, to June 16, 1995, the 
appellant received a monthly Social Security benefit of 
$575.10 until December 1994, at which time she began 
receiving $590.10, resulting in an annual income of $6991.20 
during the 12-month period in question.  As part of her 
expenses, the appellant submitted an April 1994 bill for the 
veteran's funeral services, which was paid in full that same 
month.  However, in calculating the appellant's countable 
income for pension purposes, the RO correctly did not 
consider these expenses as deductible from countable income.  
38 C.F.R. §§ 3.271, 3.272, 3.273 (2001).  The expenses of the 
veteran's last illness, burial, and just debts were not 
deductible under the version of 38 C.F.R. § 3.272(h) in 
effect prior to February 28, 2002, because they were paid 
prior to the date of entitlement, i.e., the date of the 
appellant's claim of entitlement to nonservice connected 
death pension benefits.  

During the pendency of this appeal, however, VA Office of 
General Counsel issued a precedent opinion which addressed 
the subject of countable income for death pension purposes, 
and the deduction of expenses paid for the veteran's last 
illness and burial subsequent to his death, but prior to the 
date of the surviving spouse's entitlement to death pension.  
In sum, the opinion held that the last sentence of 38 C.F.R. 
§ 3.272(h) is inconsistent with 38 U.S.C. § 1503(a)(3), in 
providing that such expenses may not be deducted from 
countable income for the purpose of determining entitlement 
to improved death pension.  Consequently, VA may not rely 
upon the last sentence of section 3.272(h) as a basis for 
denying a death pension claim or reducing the amount of 
benefits payable.  VAOPGCPREC 1-2000; 65 Fed.Reg. 33421 
(2000).  In addition, as noted, consistent with this opinion, 
the pertinent regulation was changed, effective February 28, 
2002.  Because of the changes made, the Board will deduct the 
expenses of veteran's burial from the appellant's income to 
determine her eligibility for nonservice connected death 
pension benefits.  

The appellant also submitted a subsequent statement showing 
$493.20 in Medicare (Part B) expenses.  Because these medical 
expenses exceed five percent of the appellant's applicable 
maximum annual pension rate, they may be excluded from annual 
income, minus five percent of the maximum annual pension 
rate.  38 C.F.R. § 3.272(g).

Based on the above, the appellant expected to have gross 
annual income of $6991, from which she was entitled to 
exclude unreimbursed medical expenses to the extent that they 
exceeded five percent of the maximum allowable pension rate, 
as well as burial expenses of $5225.  After making these 
calculations the Board finds that the appellant's income 
during the period from June 17, 1994 to June 16, 1995, was 
less than the maximum allowable.  Thus, she appellant was 
entitled to improved death pension benefits for that term, 
subject to the laws and regulations governing the award of 
monetary benefits. 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is 
granted for the term from June 17, 1994 to June 16, 1995, 
subject to the law and regulations governing the payment of 
monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

